Thornton, J.:
We have examined the information in this case, and consider it good. The acts constituting the offense are stated in ordinary and concise language, and in such manner as to enable a person of common understanding to know what is intended. (Penal Code, § 950.) Every person of ordinary intelligence understands what the crime against nature with a human being is.
We find no error in the instruction to which our attention is called, and the judgment and order are affirmed.
Sharpstein, J., and Morrison, C. J., concurred.